Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160594(51)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160594
  v                                                                 COA: 343225
                                                                    Macomb CC: 17-243894-FH
  ERICK ROSEAN ALLEN,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the third motion of defendant-appellant to extend the
  time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before November 2, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 21, 2020

                                                                               Clerk